Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-10 in the reply filed on 1/10/2022 is acknowledged.
Claim Objections
Claims 6-10 all recite “glycerine” but should recite “glycerin.”
Claims 7-9 are objected to because of the following informalities:  
Claim 7 recites “1;” twice and said recitation should be deleted. 
Claim 8 recites “the filtration temperature of precipitated calcium carbonate is controlled as 40°C-70°C” but should read “the filtration temperature of precipitated calcium carbonate is controlled at 40°C-70°C.”  
Claim 9 recites “crystallization temperature is controlled as 10°C-40°C” but should read “crystallization temperature is controlled at 10°C-40°C.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation "the ammonia gas."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the carbon dioxide."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ammonia-alkali reaction device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the filtration device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the washing and drying device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the evaporative crystallization device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the crystallization mother solution."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “conducting biochemical treatment.” The term “biochemical treatment” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, it is unclear what steps are being claimed as biochemical treatment due to the specification being wholly silent on what biochemical treatment is or by what means the biochemical treatment is performed as the specification only states that biochemical treatment is 
Claims 7-10 all recite “The saline glycerin wastewater treatment technology according to claim 6.” However, claim 6 is directed to a method for treating glycerin wastewater. As such, it is unclear what claims 7-10 are being directed to as they are a “technology” and not a method as stated in claim 6. 
Claim 7 recites the limitation "the calcium chloride."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the filtration temperature of precipitated calcium carbonate."  There is insufficient antecedent basis for this limitation in the claim as there is not antecedent basis for “precipitated calcium carbonate” in the claims.
Claim 10 recites the limitation "the water storage tank."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the main reaction device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the return pipeline."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “discharge under standards.” However, it is unclear as to what standards are being applied. Therefore, the claims are indefinite as one skilled in the art would not know what standards are being applied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN 107032382 A machine translation provided by Examiner) in view of Didycz et al. (US 4,111,759).
Regarding claim 6, Tong teaches a method for treating saline glycerin water stream, comprising the following steps: (1) introducing ammonia gas and carbon dioxide into the saline glycerin water at an ammonia-alkali reaction device (the combination of the ammonia treatment apparatus and the carbon dioxide adding tower) to obtain a mixed solution; (2) pumping the mixed solution into a filtration device for filtration to obtain calcium carbonate and a filtrate containing ammonium chloride and glycerin (inherent to the filtrate given same starting stream); and subsequently washing and drying the calcium carbonate by a washing and drying device and then outputting the calcium carbonate as a product; (3) inputting the filtrate containing ammonium chloride and glycerin into an evaporative crystallization device for evaporation and crystallization by cooling to obtain an ammonium chloride crystal product; and subsequently, circulating part of the crystallization mother solution back to the evaporative crystallization device ([0021]-[0040]).
It is noted that Tong does not explicitly state that the water stream is a saline glycerin wastewater stream. However, Tong teaches that the stream being treated is from a process of producing epichlorohydrin by the glycerol method. As such, one skilled in the art would recognize that said stream would be considered a saline glycerin wastewater stream. This position is consistent with Applicant’s abstract for the present application that states “The present invention first proposes the use of an "ammonia-alkali reaction principle" to treat high-salt glycerin wastewater, which mainly solves the problem of treating a large amount of calcium chloride-containing glycerin wastewater produced in the production process of propylene oxide and epichlorohydrin.”
It is noted that one skilled in the art could infer that the process of Tong is continuous but Tong never explicitly states such. However, one skilled in the art would have found it obvious to make the Tong process continuous (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Tong fails to teach conducting biochemical treatment on part of the mother liquor. Didycz teaches that after treating wastewater via various chemical and thermal means, the treated water/mother liquor should be passed through biochemical oxidation treatment in order to reduce any biological contaminants and allow for discharge into stream, sewers or the like (C4/L33-57). As such, one skilled in the art would have found 
Regarding claim 7, while Tong teaches step 1 being performed at the claimed temperatures (20-40C), the molar ratio of the ammonia to calcium chloride being 2.05-2.25:1, the volume ratio of the solution being treated to carbon dioxide being 1:60-120and the total residence time for step 1 being 80 minutes, Tong fails to teach the claimed molar ratio for carbon dioxide to calcium chloride as the amount is expressed in volume ratios, the claimed pressure of step 1, or the exact residence time claimed. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 
Regarding claims 8-9, Tong fails to teach the specific temperature the filtering or crystallization is performed at. As discussed above, modifying the temperature would have been an obvious matter to one skilled in the art. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN 107032382 A machine translation provided by Examiner) in view of Didycz et al. (US 4,111,759) as applied to claim 6 above, and further in view of Janicki (US 2016/0138433).
Regarding claim 10, while Tong does teach the use of a storage tank to hold various liquids until use ([0029]), Tong fails to teach the use a storage tank after the biochemical treatment prior to discharge. Janicki teaches that after water has been treated via various means (charcoal/biochemical, filtration), clean water can be stored captured and stored prior to disposal or use ([0074]). As such, one skilled in the art would have found it obvious to provide a storage tank to hold any fluid in the process, which would include any water treated by biochemical means, in order to allow for storage of the fluid until desired use or discharge. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777